NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                 Argued April 2, 2015 
                                 Decided May 11, 2015 
                                             
                                         Before 
 
                               WILLIAM J. BAUER, Circuit Judge 
                                              
                               RICHARD A. POSNER, Circuit Judge 
                                              
                               DANIEL A. MANION, Circuit Judge 
 
Nos. 14‐1945 & 14‐2434 
 
UNITED STATES OF AMERICA                        Appeals from the United States District 
      Plaintiff‐Appellant,                      Court for the Northern District of 
                                                Illinois, Eastern Division.               
      v.                                         
                                                No. 12 CR 568 
JOSEPH NATALIZIO and JOSEPH                      
ABATE                                           Sharon Johnson Coleman, Judge. 
      Defendants‐Appellees. 
 
                                       O R D E R 
 
       Joseph Natalizio and Joseph Abate were each charged with mail fraud and wire 
fraud and convicted by a jury for their respective roles in a mortgage fraud scheme that 
covered twenty mortgage loans and totaled more than $8.5 million dollars. On appeal, 
they argue that the evidence introduced at trial was insufficient to support their 
convictions. Additionally, Abate argues that his right to a fair trial was denied because 
the district court concluded that the government’s version of the redacted indictment, 
which was provided to the jury during deliberations, was less confusing than the 
redacted version of the indictment proposed by Abate. We reject these arguments and 
affirm.     
Nos. 14‐1945 & 14‐2434                                                                         Page 2 
 
 
                                                    I.   Background 
            
       We recite the facts in the light most favorable to the jury’s verdict—in this case, 
the government. United States v. Mitten, 592 F.3d 767, 776 (7th Cir. 2010); United States v. 
Jaderany, 221 F.3d 989, 991 (7th Cir. 2000). SNAP Holdings, LLC, was an Illinois company 
whose managing members are not implicated in this appeal,1  but who were purportedly 
in the business of buying, renovating, and reselling real properties for a profit. Although 
SNAP held title to identifiable real properties, functionally this entity was a front for a 
mortgage fraud scheme. In furtherance of the scheme, SNAP first arranged for funds 
from its account to be transferred into the accounts of straw buyers recruited by Abate so 
that they would be able to make a down payment. SNAP and/or Natalizio then prepared 
fraudulent loan applications on behalf of the straw buyers listing assets that exaggerated 
their net worth and submitted them to lender banks. Unbeknownst to the banks (except 
in one instance, where the loan officer was also part of the conspiracy), the mortgage 
brokerages utilized by the straw buyers were also coopted by SNAP and were owned by 
either Natalizio or Abate. After the banks processed the fraudulent applications and 
disbursed the funds at closing, the funds went directly into accounts operated by 
SNAP‐affiliated conspirators. Meanwhile, the straw buyers acquired title to the 
overvalued properties. When they failed to make any payments, the banks foreclosed. 
During the foreclosure process, the banks realized that the properties’ values were 
inflated, and that they were defrauded. This scheme caused approximately $8.5 million 
dollars in losses for lender banks. For their participation in furtherance of this scheme, 
the conspirators—including a bank loan officer—received a cut.   
 
       A federal grand jury returned a seven‐count indictment against Natalizio, 
charging him with two counts of mail fraud and five counts of wire fraud, and a 
three‐count indictment against Abate, charging him with two counts of mail fraud and 
one count of wire fraud. The indictment charged that Natalizio was the head of United 
Mortgage Services, which acted as the mortgage brokerage company for eight buyers 
who were fraudulently qualified for eleven different mortgage loans. It also charged that 
Abate owned APJ Consulting, Inc., where he operated as a recruiter who referred buyers 
to SNAP Holdings. Abate doubled as a middle‐man which enabled SNAP to funnel 
down payment money to buyers through APJ Consulting for seven of the properties 
                                                 
1  Before Natalizio and Abate went to trial, the two managing members of SNAP Holdings, LLC, (Steven 

Klebosits and Thomas Hyland) pleaded guilty to counts of mail fraud (Klebosits) and wire fraud (Hyland) 
for their participation in the scheme. See USA v. Klebosits et al., 12 CR 568 (N.D. Ill.). 
Nos. 14‐1945 & 14‐2434                                                                Page 3 
 
where buyers were fraudulently qualified. Natalizio and Abate pleaded not guilty and 
proceeded to trial. 
 
        At trial, the government presented testimony from twenty witnesses. These 
witnesses included seven buyers who obtained loans for which they were fraudulently 
qualified. Representatives from victim banks that made loans based on false 
representations, and a cooperating co‐defendant, Jason Strever (who had pleaded guilty 
to mail fraud and was seeking favorable treatment at sentencing) also testified. 
Additionally, the government presented documentary evidence including signed loan 
applications, real estate purchase agreements, bank records, tax records, and summary 
charts evidencing how both defendants benefitted from the fraudulent mortgage 
transactions. On July 3, 2013, the jury returned verdicts of guilty on all counts. 
Thereafter, Natalizio was sentenced to 38 months’ imprisonment, while Abate was 
sentenced to 30 months’ imprisonment. Natalizio and Abate timely appealed their 
convictions.     
 
                                         II.     Analysis 
             
     A. Natalizio’s challenge to the sufficiency of the evidence 
             
        A jury verdict will be set aside only if the record contains no evidence, regardless 
of how it is weighed, from which a jury could have returned a conviction. United States v. 
Presbitero, 569 F.3d 691, 704 (7th Cir. 2009). To convict a defendant of fraud, the 
government must prove beyond a reasonable doubt (1) that the defendant was involved 
in a scheme to defraud; (2) had an intent to defraud; (3) and used the mail (for 18 U.S.C.       
§ 1341) or interstate wire (for 18 U.S.C. § 1343) in furtherance of that scheme. United 
States v. Durham, 766 F.3d 672, 678 (7th Cir. 2014). An intent to defraud means that the 
defendant acted willfully and with specific intent to deceive or cheat, usually for the 
purpose of acquiring financial gain for himself or causing financial loss to another. 
United States v. Sheneman, 682 F.3d 623, 629 (7th Cir. 2012). Since direct evidence of a 
defendant’s fraudulent intent is typically not available, “specific intent to defraud may 
be established by circumstantial evidence and by inferences drawn from examining the 
scheme itself which demonstrate that the scheme was reasonably calculated to deceive 
persons of ordinary prudence and comprehension.” United States v. Paneras, 222 F.3d 406, 
410 (7th Cir. 2000). 
 
        The government presented documentary evidence that Natalizio was the 
Illinois‐licensed loan officer who signed off on 11 fraudulent loan applications and that 
Nos. 14‐1945 & 14‐2434                                                                    Page 4 
 
he received commission checks for all 11 transactions. Yet Natalizio disputes that this 
evidence was sufficient to prove that he knowingly and intentionally participated in a 
scheme to defraud.2  Additionally, he argues that “the only connection between 
Natalizio and any illicit behavior came from the testimony of Jason Strever.” Appellant 
Br. 26. At trial, Strever testified that Natalizio wanted him to persuade his friend 
employed at Castle Bank to produce false verifications of deposits and to provide a list of 
buyers who needed verifications of deposits in order to close their loans as well as the 
amounts of money that would need to be reflected in their bank accounts. 
 
        We address Natalizio’s second argument first. Contrary to his argument, Strever’s 
testimony is alone sufficient for us to uphold the jury’s conviction because for Natalizio 
to prevail, he must demonstrate that the jury heard no evidence from which a jury could 
have returned a conviction. Presbitero, 569 F.3d at 704. The testimony of a single witness 
may be weak or strong, but “the testimony of just one witness, even a potentially biased 
witness, is sufficient to support a finding of fact,” so it is sufficient to convict. United 
States v. Galbraith, 200 F.3d 1006, 1012 (7th Cir. 2000).   
 
        We could stop there, but even if we discard Strever’s testimony (which the jury 
did not), the reality is that Strever’s testimony was but a fraction of the evidence the 
government presented against Natalizio at trial. For example, it does not account for the 
evidence that he was the Illinois‐licensed loan officer who signed off on 11 fraudulent 
loan applications and that he received commission checks for all 11 transactions. While 
Natalizio contends that he was framed, the evidence introduced at trial does not bear out 
this alleged deception. Because the eyewitness and documentary evidence was sufficient 
for a jury to conclude that Natalizio knowingly and intentionally participated in a 
mortgage fraud scheme, we affirm Natalizio’s conviction.   
 
    B. Abate’s challenge to the sufficiency of the evidence 
         
        Abate makes a similar challenge to the sufficiency of the evidence. Presbitero, 569 
F.3d at 704. He contends that the government failed to prove the elements of fraud 
described in Durham, 766 F.3d at 678. In Durham, we affirmed wire fraud convictions of 
two defendants involved in a financial services scheme, but we vacated the conviction of 
the third defendant where the only evidence the government presented was two 
single‐page printouts confirming that two transfers were made. 766 F.3d at 678. There, 
                                                 
2  However, Natalizio concedes that there was a scheme to defraud lenders and does not contest that the 

mail and interstate wires were used in furtherance of that scheme. Appellant Br. 24–25. 
Nos. 14‐1945 & 14‐2434                                                                 Page 5 
 
we concluded that evidence indicating transfers were made “did not establish that the 
transfers were made in furtherance of the fraudulent scheme.” Id.   
 
        Relying on Durham, Abate argues that the government did not prove that the 
checks from SNAP to APJ were for anything but post‐closing property management fees. 
But Strever’s testimony contradicts this argument. Strever testified that he and Abate 
went into business together for the purpose of referring buyers to SNAP Holdings for 
the purpose of facilitating fraudulent transactions involving properties that were for 
sale. Strever testified in detail about Abate’s fraudulent activities, including that he and 
Abate received (and then split) between $20,000‐$25,000 for each client they referred. In 
total, the jury heard testimony that Abate was part of a plan to recruit straw buyers, to 
create fake verifications of deposits, and that he and his consulting company were 
involved in funneling down payments from SNAP in furtherance of the fraudulent 
scheme, all in return for a cut of the proceeds. In this case—unlike in Durham—there was 
eyewitness testimony introduced that permitted the jury to conclude that the transfers in 
question were made in furtherance of a fraudulent scheme, so the sufficiency challenge 
advanced on the basis of Durham fails. The jury believed Strever, and it was entitled to 
credit his testimony. Presbitero, 569 F.3d at 704; Galbraith, 200 F.3d at 1012. 
 
    C. Abate’s challenge to the delivery of the government’s redacted version of the 
        indictment to the jury     
 
        The grand jury returned a 22‐page, 12‐count indictment implicating seven 
defendants with various iterations of mail fraud and wire fraud in connection with this 
scheme. Those defendants included: the two defendants implicated in this appeal, the 
two previously convicted managing members of SNAP, Strever, and two other 
defendants not implicated in this appeal. The indictment also contained boilerplate 
language about the grand jury proceedings and a forfeiture allegation directed at any 
real or personal property acquired from proceeds derived from the scheme.     
 
        Before jury deliberations began, the parties stated their positions on whether a 
copy of the indictment should be given to the jury, and if so, whether any of its contents 
should be redacted. To streamline the charges, the government sought to provide the 
jury with a version of the indictment that redacted extraneous material such as 
references to the grand jury, forfeiture, and counts involving defendants not on trial. 
Natalizio had no objection, but Abate objected and sought more extensive redactions, 
and then objected arguing that the indictment should not be given to the jury at all. 
Confronted with dueling redacted indictments or the option to provide no indictment at 
Nos. 14‐1945 & 14‐2434                                                                 Page 6 
 
all, the district court ruled that the jury should be given the government’s version of the 
redacted indictment, and instructed the jury that “the indictment is simply the formal 
way of telling the defendants what crime they are accused of committing. It is not 
evidence that the defendants are guilty. It does not even raise a suspicion of guilt.” We 
review the denial of the defendant’s motion to strike surplusage for abuse of discretion. 
United States v. O’Connor, 656 F.3d 630, 645 (7th Cir. 2011). “Surplusage should not be 
stricken unless it is clear that the allegations are not relevant to the charge and are 
inflammatory and prejudicial.” United States v. Peters, 435 F.3d 746, 753 (7th Cir. 2006) 
(citation and internal quotations omitted). 
 
        Abate contends the district court abused its discretion by providing the jury with 
the government’s redacted version of the indictment. We disagree. It is self‐evident that 
the indictment under which Abate was charged was “relevant to the charge,” so it 
satisfies the first element of Peters. The district court concluded that the jury should 
receive it because “particularly in this case it’s actually, probably more than in some, 
going to be more helpful. You’ve got multiple defendants here.” The district court 
reasoned that the government’s version of the indictment was better because it was less 
confusing to the jury. This conclusion was not “inflammatory” or “prejudicial” in 
violation of the second or third elements of Peters— it was grounded in the court’s 
concern for the defendant’s right to a fair trial. Accordingly, it was not an abuse of 
discretion for the district judge to provide the jury with the government’s version of a 
redacted indictment. 
 
                                         III. Conclusion 
 
        The evidence was sufficient to sustain Natalizio and Abate’s convictions, and the 
district court did not abuse its discretion by providing the government’s redacted 
version of the indictment to the jury. For these reasons, Natalizio and Abate’s 
convictions are AFFIRMED.